Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
La sentencia mayoritaria emitida en el presente caso constituye evidencia irrefutable de la corrección de las ase-veraciones que hiciéramos en la opinión disidente que emitimos en Lugo Rodríguez v. J.R, 150 D.P.R. 29, 48 (2000). En aquel entonces expresamos, en lo pertinente, que
... un somero análisis de la decisión mayoritaria hoy emitida demuestra que la misma, en lugar de simplificar y aclarar la controversia planteada en el caso, lo que hace es complicar la misma y crear una total confusión a nivel de instancia y en apelación, lo que tendrá el efecto nocivo de hacer inmanejable, de hoy en adelante, la situación específica a la que nos enfrentamos.
El hecho de que hoy el Tribunal se vea en la necesidad imperiosa de abordar el tema nuevamente constituye prueba incontrovertible de que lo expresado y “resuelto” en Lugo Rodríguez v. J.P., ante, realmente no resolvió nada; esto es, la norma allí establecida por el Tribunal —respecto a quién es parte en un procedimiento administrativo— lo que ha hecho es complicar la situación al crear una total confusión a nivel de instancia.
Hoy reiteramos las expresiones que hiciéramos en Lugo Rodríguez v. J.P., ante, a los efectos de que la correcta dis-posición de la interrogante planteada reside en reconocer que su solución la brinda la Sec. 1.3(j) de la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, 3 L.P.R.A. sec. 2102(j). Conforme la *491referida disposición estatutaria, según entonces indicára-mos, una “parte” en un procedimiento administrativo es
... aquella persona —que pueda resultar afectada por la de-cisión a ser emitida por la agencia administrativa; que verda-deramente tenga interés en participar y en ser considerada como parte; y que no se encuentre entre las personas específi-camente enumeradas o mencionadas en la citada Sec. 1.3— deberá radicar un escrito ante la agencia en solicitud de inter-vención .... (Énfasis suplido y en el original.) Lugo Rodríguez v. J.R, ante, págs. 51-52.
Como expresáramos entonces:
Con el establecimiento de esta norma objetiva se evita cual-quier problema o confusión. Sólo se le requiere a la parte ver-daderamente interesada que radique este escrito. Estamos se-guros de que el que tenga verdadero interés en el asunto no tendrá mayor objeción a así hacerlo.
Con esta norma —clara, precisa y objetiva— se evita que las personas tengan que estar adivinando sobre: quién tiene “ulterior interés” en el procedimiento; quién compareció a la vista pero tuvo menor o mayor intervención en la misma; quién no ha demostrado interés; y, en consecuencia^ quién es, o no, “par-te” en el mismo. (Énfasis en el original.) Id., pág. 52.
La determinación sobre si esa persona es o no “parte”, dependerá, naturalmente, de la decisión de la agencia con-cernida sobre si permite o no su intervención en el proce-dimiento; decisión que es revisable, tal como ocurrió en Rivera v. Morales, 149 D.P.R. 672 (1999).
En el presente caso, la Junta de Planificación denegó la solicitud de intervención de la recurrida Empresas Puerto-rriqueñas de Desarrollo, Inc., debido a que ésta no era “parte”; razón por la cual no era necesario que la Asocia-ción de Residentes de la Urbanización La Concepción, Inc. le notificara con copia de su recurso. Erró el Tribunal de Apelaciones al así concluirlo. Por los fundamentos antes expuestos es que concurrimos con el resultado de la senten-cia mayoritaria en el presente caso.
*492— O —